Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to communications filed 8/04/2020. As per the claims filed 5/22/2020:
 
Claim(s) 1-20 is/are currently pending.
Claim(s) 1, 10, 17 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 7-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong J. Kim et al. (US Pg Pub No. 2003/0120686; Published: 06/26/2003)(hereinafter: Kim).

Claim 1:
As per independent claim 1, Kim discloses a computer device, comprising:
one or more processors; and machine-readable medium coupled to the one or more processors and storing computer program code comprising sets instructions executable by the one or more processors to (fig 1C):
obtain a document including structured data content, a data type indicator, and a structure type indicator [[0056, 0061, 0066], XML (structured document) is obtained. Tag information from XML document contains information about relationships between particular elements. XML documents inherently include XML declaration (data type indicator) that identifies document as XML].
determine a parsing algorithm based on the data type indicator [[0081] XML parser such as Xerces-C++ is used to parse XML document].
determine a structure including a plurality of structure elements and a plurality of relationships between the plurality of structure elements by parsing the structured data content using the parsing algorithm and the structure type indicator [[0010] By identifying the particular XML data or attributes, the software process may automatically generate meta-tag information that hold the information about the relationships of the XML data or attributes in respect to its parent elements, its sibling elements, and its relationship with the root element. [0066] meta-tag information means information or a piece of data from an XML document that contains information about its association with a particular element, data, or attribute in the XML document, and the relation of its elements, data, and attributes in regards to other element, data, and attributes of the XML document] and
generate a visualization of the structure including the plurality of structure elements and the plurality of relationships between the plurality of structure elements [[0082, 0087, figs 7A-7C] element 731 shows a visualization of the XML structure showing relationship between the plurality of structure elements].


Claim 2:
As per claim 2, which depends on claim 1, Kim disclsoes wherein the structured data content comprises a plurality of structure element values and a plurality of delimiters, wherein a lexical structure of the plurality of delimiters with respect to the plurality of structure element values reflects the plurality of relationships between the plurality of structure elements [[0010] By identifying the particular XML data or attributes, the software process may automatically generate meta-tag information that hold the information about the relationships of the XML data or attributes in respect to its parent elements, its sibling elements, and its relationship with the root element]. See figure 7C, visualization clearly shows lexical structure of the document along with a plurality of delimiters (hierarchy levels) according to the structure of the file. 

Claim 3:
As per claim 3, which depends on claim 1, Kim discloses wherein the computer program code further comprises sets of instructions executable by the one or more processors to: present the visualization of the structure in a user interface (figures 7A-7C).
 determine one or more inputs to the user interface to add to the visualization of the structure a first structure element and a first relationship between the first structure element and the plurality of structure elements[[0084-0085, 0102-0104] user inputs to change XML visualization] .
modify the structured data content based on the data type indicator, the structure type indicator, and the one or more inputs to obtain modified structured data content [[0102-0104] user modifies structured content].
 determine a modified structure including the plurality of structure elements, the first structure element, the plurality of relationships, and the first relationship by parsing the modified structured data content using the parsing algorithm and the structure type indicator; and generate a second visualization of the modified structure including the plurality of structure elements, the first structure element, the plurality of relationships, and the first relationship [[0101-0104] user can edit XML structure to add or delete elements, XML is updated to reflect changes made].

Claim 4:
As per claim 4, which depends on claim 1, Kim discloses wherein the computer program code further comprises sets of instructions executable by the one or more processors to: present a text representation of the structured data content in a user interface; determine one or more inputs to the user interface to modify the text representation of the structured data content; modify the structured data content based on the one or more inputs to obtain modified structured data content; determine a modified structure by parsing the modified structured data content using the parsing algorithm and the structure type indicator; and generate a third visualization of the modified structure. [[0088-0087] HTML document is a text representation of the XML content, user can edit HTML via WYSISWYG editor, as such, XML structure is modified to reflect changes made on the text represntation].

Claim 7:
As per claim 7, which depends on claim 1, Kim discloses wherein the document is an eXtensible Markup Language (XML) document, wherein the structured data content is included as character data in an XML element, and wherein the structure type indicator is an attribute of the XML element. [[0056, 0061, 0066], XML (structured document) is obtained. Tag information from XML document contains information about relationships between particular elements. XML documents inherently include XML declaration (data type indicator) that identifies document as XML].

Claim 8:
As per claim 8, which depends on claim 1, Kim discloses wherein the data type indicator indicates that the structured data content is formatted as eXtensible Markup Language (XML), JavaScript Object Notation (JSON). comma separated values (CSV) format, or nested parenthesis format. [[0056, 0061, 0066], XML (structured document) is obtained].

Claim 9:
As per claim 9, which depends on claim 1, Kim discloses wherein the structure type indicator indicates that the structure is a tree diagram, a relation diagram, a control flow diagram, a logic reasoning diagram, or a state chart. [[0056, 0061, 0066], XML (structured document) is obtained. XML has tree structure].

Claim 10:
	As per independent claim 9, it merely discloses a non-transitory computer readable medium to store instructions which when executed, cause the computer to perform the process of the device of claim 1. Therefore, claim 10 is rejected under the same rationale as claim 1 above.

Claim 11:
	As per claim 11, it is rejected under the same rationale as claim 2 above.

Claim 12:
	As per claim 12, it is rejected under the same rationale as claim 3 above.

Claim 13:
	As per claim 13, it is rejected under the same rationale as claim 4 above.

Claim 16:
	As per claim 16, it is rejected under the same rationale as claim 7 above.

Claim 17:
	As per independent claim 17, it merely discloses a method performed by the system of claim 1. Therefore, claim 17 is rejected under the same rationale as claim 1 above.



	As per claim 18, it is rejected under the same rationale as claim 2 above.

Claim 19:
	As per claim 19, it is rejected under the same rationale as claim 3 above.

Claim 20:
	As per claim 20, it is rejected under the same rationale as claim 4 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of David D. DeGroote et al (US PG Pub No. 2006/0184915; Published: 08/17/2006)(hereinafter: DeGroote).


Claim 6:
As per claim 6, which depends on claim 1, Kim discloses wherein the document further includes a presentation type indicator, wherein the generation of the visualization is based on the presentation type indicator (see claim 1 above). Kim failed to specifically disclose wherein the computer program code further comprises sets of instructions executable by the one or more processors to: determine user interface event handlers based on the structure type indicator and the presentation type indicator, the user interface event handlers configured to initiate modification of the visualization in response to one or more user interface inputs.
the event handler 430 preferably interprets the events to determine which display object 420 needs action.  The display objects 420 may include a document display panel 421, a properties panel 422, buttons 423, menus 424, and status bars 425.  When a display object is modified an action may be generated.  Actions 411 may include file I/O actions 412, editing actions 413, and display actions 414.  Some actions may require parsing XML from resources 401 by XML parser 450.  Some actions may cause XML document objects 440 to be modified…. A document display panel 515 displays the XML document object(s) 514 to a user 518 based on instructions coming from the event handler 516.  The event handler generates the instructions from events that are input from a user 518.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the XML editing teachings of Kim to determine user interface event handlers based on the type of display object that is to modified, the event handlers configured to initiate modification of the structure in response to one or more user inputs as disclosed by DeGroote. The motivation for doing so would have been to associate input types with pre-programed responses to create a dynamic and reliable editing interface.

Allowable Subject Matter

Claims 5, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/Primary Examiner, Art Unit 2144